Tueney, J.,
delivered the opinion of the court.
The plaintiff in error was presented for gaming and convicted. The facts are: The accused sold a pool of the value of five dollars on a horse race run on the Saratoga track, in the State of New York, kept for the purpose, and licensed and taxed by that State. The sale was in Davidson county. A pool is a bet.
The judge of the criminal court held this to be a violation of our statutes against gaming. We think ■the holding correct.
The law of the State, legalizing horse racing, is intended to encourage the improvement of stock. It is intended exclusively for the benefit of the State. The State has no such interest in the race stock of a sister State as to justify it in making gaming lawful within its borders on racing done elsewhere.
Affirmed.